Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Claims 79-141 are pending and are under examination.

Priority
Please amend the first paragraph of the specification to update the status of the parent application 14/116,402 which is now Patent 10766932. 

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.
Color photographs will be accepted if the conditions for accepting color drawings have been satisfied.

Information Disclosure Statement
The information disclosure statements filed 7/31/20 and 1/28/21 have been considered.  An initialed copy is enclosed.


Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 79-91, 94, 97-109, 112, 115-127, 130 and 133-138 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Simon et al. WO 2007/150020 cited in IDS.
Claim 79: Simon et al disclose an immunogenic composition comprising an immune complex comprising at least one immunogen coupled to a ligand via a non-covalent bond wherein the non-covalent bond is a biotin-avidin linkage. See p. 59 claims 41-42.
Simon et al disclose that the assembly of the biotin avidin linkage can be performed in any order. See paragraph 106.
The immune conjugate comprises two or more ligands or the immune conjugate comprises two or more of said immunogens and the immunogens are different. See p. 60 lines 44-46.
Simon et al disclose that the ligand is biotinylated. See p. 56 claim 6 and p. 59 claim 35.
Simon et al disclose the dosage of the immune-conjugate in the range of 0.01-1,000 microgram/kg. See paragraph 125. Thus, Simon et al disclose the concentration of immune conjugate administered, thus the immunogen or the ligand are in immunologically effective amounts.
Simon et al disclose that the immunogen can be a carbohydrate or glycolipid immunogen such as bacterial lipopolysaccharide or bacterial diacyl or triacyl lipopeptides 
Thus, the carbohydrate or glycolipid immunogen such as bacterial lipopolysaccharide (a branched polysaccharide) or bacterial diacyl or triacyl lipopeptides and lipoteichoic acid from bacteria or zymosan from yeast cell walls correspond to the polysaccharide of the instant claims which can be biotinylated as Simon et al disclose that the assembly of the biotin avidin linkage can be performed in any order. See paragraph 106.
The ligand is an antigenic protein such as the erythrocyte binding antigen EBA-175 from Plasmodium falciparum or a fragment thereof. See paragraph 54 on p. 16-17. Simon et al disclose the immune conjugate can comprise one or more of different ligand (corresponding to EBA175 antigen) binding regions. See paragraph 116.

The carbohydrate or glycolipid immunogen can be associated with biotin and the ligand antigen EBA175 is associated with avidin wherein the biotin and avidin associates to link the ligand EBA175 antigen and the carbohydrate or glycolipid immunogen. See p. 32 under “conjugates” and paragraphs 104-106.
The immune conjugates can comprise 3 molecules of carbohydrate immunogen and 2 molecules of EBA175 ligand. See p. 32 paragraph 106.
Thus, regarding claim 79:
The immunogenic complex comprises
Biotinylated carbohydrate or glycolipid immunogen such as bacterial lipopolysaccharide (a branched polysaccharide) or bacterial diacyl or triacyl lipopeptides and lipoteichoic acid from bacteria or zymosan from yeast cell walls;
A fusion protein comprising erythrocyte binding antigen EBA-175 from Plasmodium falciparum or a fragment thereof and avidin (biotin binding protein);
 Where the biotinylated polysaccharide is non-covalently associated with the avidin of the fusion protein to form an immunogenic complex and wherein the 
With regards to claim 80, 86: Simon et al disclose the immunogenic composition further comprises an adjuvant co-stimulation factor such as a NOD ligand/agonist e.g. muramyl dipeptide which is in the immunogenic composition and thus “associates” with the carbohydrate immunogen and the antigenic EBA-175 polypeptide and disclose a method of inducing an immune response comprising administering the immunogenic composition comprising the immune conjugate. See paragraph 127-129.
With regards to claim 81-91, the immune conjugate of Simon et al meets the structural limitation of the claim 79 and thus will also induce an antibody or B cells response i.e. a humoral response (e.g. see Simon et al p. 39 paragraph 130) or B cell response and T cell response. In addition, the immunogenic composition further comprises an adjuvant co-stimulation factor such as a NOD ligand/agonist e.g. muramyl dipeptide which is in the immunogenic composition and thus “associates” with the carbohydrate immunogen and the antigenic EBA-175 polypeptide and disclose a method of inducing an immune response comprising administering the immunogenic composition comprising the immune conjugate. See paragraph 127-129.

Simon et al disclose that the immune conjugate induces at least an immune response to the immunogen with respect to instant claim 105 e.g. carbohydrate. See paragraph 130.
Claim 94: the peptide or polypeptide is from a pathogenic microorganism e.g. Plasmodium falciparum. See page 32 paragraph 106.
With regards to claim 97-109, and 112: the immunogenic composition will necessarily comprise plurality of the immunogenic complex.
With regards to claims 115-127, and 130: Simon et al disclose that avidin or streptavidin have four binding sites each and that the biotin avidin heterocomplexes can  be prepared to comprise 2 molecules each of ligand (EBA-175) and immunogen (e.g. glycolipid immunogen such as  bacterial lipopolysaccharide (a branched polysaccharide)  
Claims 133-134: Simon et al disclose a pharmaceutical composition comprising the immune complex and a pharmaceutically acceptable carrier. See paragraph 123.
Claims 136 and 137: method of inducing an immune response comprising administering the immunogenic composition comprising the immune conjugate. See paragraph 127-129.


Claim(s) 79-91, 94, 97-109, 112, 133-134, 136-137, and 139  is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zhao et al. CN 101797381A 8/11/2010.
Claim 79: Zhao et al disclose an immunogenic composition comprising an immunogenic complex wherein the immunogenic complex comprises a biotinylated polysaccharide and a fusion protein comprising a peptide or polypeptide antigen from hepatitis B virus and streptavidin wherein the biotinylated polysaccharide is non-covalently associated with the biotin binding protein of the fusion protein to form the immunogenic complex, and wherein the immunogenic composition comprises immunologically effective amounts of the biotinylated polysaccharide and of the peptide or polypeptide antigen. See Zhao et al especially claims 1-7.
Claim 80-91: Since the structure of Zhao et al meets the limitation of the structure of the complex and the composition comprises immunologically effective amounts of the polysaccharide and the peptide or polypeptide, the polysaccharide and the peptide or polypeptide will also induces an immune response in the subject wherein the immune response is a cellular or humoral immune response or antibody or B cell response or T 
Claim 94: the peptide or polypeptide is from pathogenic hepatitis B virus core antigen.
With regards to claims 97-109, 112: Zhao et al disclose all the features as set forth above and the immunogenic composition will necessarily comprise more than one of the immunogenic complex for administration as a therapeutic vaccine as disclosed therein.
Claims: 133-134 and 136-137: Zhao et al disclose a pharmaceutical composition comprising the immunogenic composition and phosphate buffered saline (PBS) and disclose a method of inducing an immune response comprising administering the composition to a subject (“see under antiviral activity of the complex of the present invention”) and also disclose a therapeutic vaccine (see claim 7 of Zhao et al).
 Claim 139: Zhao et al disclose combining the biotinylated polysaccharide and the fusion protein to form a composition comprising the complexes; and purifying the immunogenic complexes; and formulating the immunogenic complexes as the immunogenic composition. See Zhao et al especially claims 1-7.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 79, 96, 97, 114, 115 and 132 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon et al. WO 2007/150020 cited in IDS in view of Borkowski et al. WO 2007/026249 3/8/07 cited in IDS.

Claim 79: Simon et al disclose an immunogenic composition comprising an immune complex comprising at least one immunogen coupled to a ligand via a non-covalent bond wherein the non-covalent bond is a biotin-avidin linkage. See p. 59 claims 41-42.
Simon et al disclose that the assembly of the biotin avidin linkage can be performed in any order. See paragraph 106.
The immune conjugate comprises two or more ligands or the immune conjugate comprises two or more of said immunogens and the immunogens are different. See p. 60 lines 44-46.

Simon et al disclose the dosage of the immune-conjugate in the range of 0.01-1,000 microgram/kg. See paragraph 125. Thus, Simon et al disclose the concentration of immune conjugate administered, thus the immunogen or the ligand are in immunologically effective amounts.
Simon et al disclose that the immunogen can be a carbohydrate or glycolipid immunogen such as bacterial lipopolysaccharide or bacterial diacyl or triacyl lipopeptides and lipoteichoic acid from bacteria or zymosan from yeast cell walls. See paragraph 73 on p. 22.
Thus, the carbohydrate or glycolipid immunogen such as bacterial lipopolysaccharide (a branched polysaccharide) or bacterial diacyl or triacyl lipopeptides and lipoteichoic acid from bacteria or zymosan from yeast cell walls correspond to the polysaccharide of the instant claims which can be biotinylated as Simon et al disclose that the assembly of the biotin avidin linkage can be performed in any order. See paragraph 106.
The ligand is an antigenic protein such as the erythrocyte binding antigen EBA-175 from Plasmodium falciparum or a fragment thereof. See paragraph 54 on p. 16-17. Simon et al disclose the immune conjugate can comprise one or more of different ligand (corresponding to EBA175 antigen) binding regions. See paragraph 116.

The carbohydrate or glycolipid immunogen can be associated with biotin and the ligand antigen EBA175 is associated with avidin wherein the biotin and avidin associates to link the ligand EBA175 antigen and the carbohydrate or glycolipid immunogen. See p. 32 under “conjugates” and paragraphs 104-106.
The immune conjugates can comprise 3 molecules of carbohydrate immunogen and 2 molecules of EBA175 ligand. See p. 32 paragraph 106.
Thus, regarding claim 79:
The immunogenic complex comprises

A fusion protein comprising erythrocyte binding antigen EBA-175 from Plasmodium falciparum or a fragment thereof and avidin (biotin binding protein);
 Where the biotinylated polysaccharide is non-covalently associated with the avidin of the fusion protein to form an immunogenic complex and wherein the immunogenic composition comprises immunologically effective amounts of the biotinylated polysaccharide and of the peptide or polypeptide antigen.
With regards to claim 97: the immunogenic composition will necessarily comprise plurality of the immunogenic complex.
With regards to claim 115: Simon et al disclose that avidin or streptavidin have four binding sites each and that the biotin avidin heterocomplexes can  be prepared to comprise 2 molecules each of ligand (EBA-175) and immunogen (e.g. glycolipid immunogen such as  bacterial lipopolysaccharide (a branched polysaccharide)  or bacterial diacyl or triacyl lipopeptides and lipoteichoic acid from bacteria or zymosan from yeast cell walls) and that assembly of the biotin-avidin linkages can be performed in any order. See paragraph 106. Thus, Simon et al disclose a dimer of two fusion proteins comprising two binding sites on the avidin each binding site fused to the EBA-175 protein.
Regarding claim 96, 114 and 132, Simon et al does not disclose that the carbohydrate/polysaccharide is a pneumococcal polysaccharide or meningococcal polysaccharide or Haemophilus influenza type b capsular saccharide (Hib).
Borkowski et al disclose that pneumococcal polysaccharide or meningococcal polysaccharide or Haemophilus influenza type b capsular saccharide (Hib) are useful for inducing an immune response to Streptococcus pneumonia, meningitidis, Haemophilus influenza type b, respectively. See p. 1, p. 12 last paragraph and p. 13.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to use pneumococcal polysaccharide or .


Claims 79, 92-93, 97, 110-111, 115 and 128-129 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon et al. WO 2007/150020 cited in IDS in view of Helppolainen et al. Biochem J 2007 Aug 1; 405(pt3):397-405 cited in IDS.

Claim 79: Simon et al disclose an immunogenic composition comprising an immune complex comprising at least one immunogen coupled to a ligand via a non-covalent bond wherein the non-covalent bond is a biotin-avidin linkage. See p. 59 claims 41-42.
Simon et al disclose that the assembly of the biotin avidin linkage can be performed in any order. See paragraph 106.
The immune conjugate comprises two or more ligands or the immune conjugate comprises two or more of said immunogens and the immunogens are different. See p. 60 lines 44-46.
Simon et al disclose that the ligand is biotinylated. See p. 56 claim 6 and p. 59 claim 35.
Simon et al disclose the dosage of the immune-conjugate in the range of 0.01-1,000 microgram/kg. See paragraph 125. Thus, Simon et al disclose the concentration of immune conjugate administered, thus the immunogen or the ligand are in immunologically effective amounts.
Simon et al disclose that the immunogen can be a carbohydrate or glycolipid immunogen such as bacterial lipopolysaccharide or bacterial diacyl or triacyl lipopeptides 
Thus, the carbohydrate or glycolipid immunogen such as bacterial lipopolysaccharide (a branched polysaccharide) or bacterial diacyl or triacyl lipopeptides and lipoteichoic acid from bacteria or zymosan from yeast cell walls correspond to the polysaccharide of the instant claims which can be biotinylated as Simon et al disclose that the assembly of the biotin avidin linkage can be performed in any order. See paragraph 106.
The ligand is an antigenic protein such as the erythrocyte binding antigen EBA-175 from Plasmodium falciparum or a fragment thereof. See paragraph 54 on p. 16-17. Simon et al disclose the immune conjugate can comprise one or more of different ligand (corresponding to EBA175 antigen) binding regions. See paragraph 116.

The carbohydrate or glycolipid immunogen can be associated with biotin and the ligand antigen EBA175 is associated with avidin wherein the biotin and avidin associates to link the ligand EBA175 antigen and the carbohydrate or glycolipid immunogen. See p. 32 under “conjugates” and paragraphs 104-106.
The immune conjugates can comprise 3 molecules of carbohydrate immunogen and 2 molecules of EBA175 ligand. See p. 32 paragraph 106.
Thus, regarding claim 79:
The immunogenic complex comprises
Biotinylated carbohydrate or glycolipid immunogen such as bacterial lipopolysaccharide (a branched polysaccharide) or bacterial diacyl or triacyl lipopeptides and lipoteichoic acid from bacteria or zymosan from yeast cell walls;
A fusion protein comprising erythrocyte binding antigen EBA-175 from Plasmodium falciparum or a fragment thereof and avidin (biotin binding protein);
 Where the biotinylated polysaccharide is non-covalently associated with the avidin of the fusion protein to form an immunogenic complex and wherein the 
With regards to claim 97: the immunogenic composition will necessarily comprise plurality of the immunogenic complex.
With regards to claim 115: Simon et al disclose that avidin or streptavidin have four binding sites each and that the biotin avidin heterocomplexes can  be prepared to comprise 2 molecules each of ligand (EBA-175) and immunogen (e.g. glycolipid immunogen such as  bacterial lipopolysaccharide (a branched polysaccharide)  or bacterial diacyl or triacyl lipopeptides and lipoteichoic acid from bacteria or zymosan from yeast cell walls) and that assembly of the biotin-avidin linkages can be performed in any order. See paragraph 106. Thus, Simon et al disclose a dimer of two fusion proteins comprising two binding sites on the avidin each binding site fused to the EBA-175 protein.
Simon et al does not disclose that biotin-binding protein is rhizavidin or modified rhizavidin lacking amino acids 1-44 of a wild type rhizavidin.
Helppolainen et al disclose that rhizavidin shares characteristics with avidin (and streptavidin) and has a high affinity biotin binding and could be used as a complement to (strept)avidin in (strept)avidin-biotin technology. See abstract.  Helppolainen disclose wild type rhizavidin as well as a modified rhizavidin that lacks amino acids 1-44 of the wild type (i.e. lacking 24 amino acids from the signal peptide and 20 amino acids of the signal peptide cleaved off after expression). See p. 398 column 1 under “construction of the expression vector”. Helppolainen et al disclose that the modified form of Rhizavidin (see p. 400 under “production and purification of rhizavidin”) bound biotin See page 403 to 404 under discussion.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made that avidin could be substituted for rhizavidin or rhizavidin lacking amino acids 1-44 in the immunogenic complex of Simon et al and the substitution would have yielded predictable results because rhizavidin is a derivative of avidin that also binds to biotin even with high affinity.
s 79, 97, 115 and 139-141 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon et al. WO 2007/150020 cited in IDS in view of Zhao et al. CN 101797381A 8/11/2010.
Claim 79: Simon et al disclose an immunogenic composition comprising an immune complex comprising at least one immunogen coupled to a ligand via a non-covalent bond wherein the non-covalent bond is a biotin-avidin linkage. See p. 59 claims 41-42.
Simon et al disclose that the assembly of the biotin avidin linkage can be performed in any order. See paragraph 106.
The immune conjugate comprises two or more ligands or the immune conjugate comprises two or more of said immunogens and the immunogens are different. See p. 60 lines 44-46.
Simon et al disclose that the ligand is biotinylated. See p. 56 claim 6 and p. 59 claim 35.
Simon et al disclose the dosage of the immune-conjugate in the range of 0.01-1,000 microgram/kg. See paragraph 125. Thus, Simon et al disclose the concentration of immune conjugate administered, thus the immunogen or the ligand are in immunologically effective amounts.
Simon et al disclose that the immunogen can be a carbohydrate or glycolipid immunogen such as bacterial lipopolysaccharide or bacterial diacyl or triacyl lipopeptides and lipoteichoic acid from bacteria or zymosan from yeast cell walls. See paragraph 73 on p. 22.
Thus, the carbohydrate or glycolipid immunogen such as bacterial lipopolysaccharide (a branched polysaccharide) or bacterial diacyl or triacyl lipopeptides and lipoteichoic acid from bacteria or zymosan from yeast cell walls correspond to the polysaccharide of the instant claims which can be biotinylated as Simon et al disclose that the assembly of the biotin avidin linkage can be performed in any order. See paragraph 106.


The carbohydrate or glycolipid immunogen can be associated with biotin and the ligand antigen EBA175 is associated with avidin wherein the biotin and avidin associates to link the ligand EBA175 antigen and the carbohydrate or glycolipid immunogen. See p. 32 under “conjugates” and paragraphs 104-106.
The immune conjugates can comprise 3 molecules of carbohydrate immunogen and 2 molecules of EBA175 ligand. See p. 32 paragraph 106.
Thus, regarding claim 79:
The immunogenic complex comprises
Biotinylated carbohydrate or glycolipid immunogen such as bacterial lipopolysaccharide (a branched polysaccharide) or bacterial diacyl or triacyl lipopeptides and lipoteichoic acid from bacteria or zymosan from yeast cell walls;
A fusion protein comprising erythrocyte binding antigen EBA-175 from Plasmodium falciparum or a fragment thereof and avidin (biotin binding protein);
 Where the biotinylated polysaccharide is non-covalently associated with the avidin of the fusion protein to form an immunogenic complex and wherein the immunogenic composition comprises immunologically effective amounts of the biotinylated polysaccharide and of the peptide or polypeptide antigen.
With regards to claim 97: the immunogenic composition will necessarily comprise plurality of the immunogenic complex.
With regards to claim 115: Simon et al disclose that avidin or streptavidin have four binding sites each and that the biotin avidin heterocomplexes can  be prepared to comprise 2 molecules each of ligand (EBA-175) and immunogen (e.g. glycolipid immunogen such as  bacterial lipopolysaccharide (a branched polysaccharide)  or bacterial diacyl or triacyl lipopeptides and lipoteichoic acid from bacteria or zymosan 
Simon et al does not disclose the method of manufacturing the immunogenic composition as set forth in claims 139-141.
Zhao et al discloses a method of manufacturing an immunogenic composition comprising an immunogenic complex wherein the immunogenic complex comprises a biotinylated polysaccharide and a fusion protein comprising a peptide or polypeptide antigen from hepatitis B virus and streptavidin wherein the method comprises:
 Combining the biotinylated polysaccharide and the fusion protein to form a composition comprising the complexes; and purifying the immunogenic complexes; and formulating the immunogenic complexes as the immunogenic composition. See Zhao et al especially claims 1-7.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have made the immunogenic composition of Simon et al by combining the biotinylated polysaccharide and the fusion protein to form a composition comprising the immunogenic complexes and  formulating the immunogenic complexes as the immunogenic composition and with respect to plurality of immunogenic complexes repeating the combination and purifying steps; and formulating the immunogenic complexes or plurality of complexes as the immunogenic composition, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that Zhao et al discloses how to  manufacture an immunogenic complex comprising biotinylated polysaccharide and a fusion protein comprising a biotin binding protein and  a peptide or polypeptide by combining the biotinylated polysaccharide and fusion protein and  purifying the complex and formulating the complex as the immunogenic composition.


s 79, 92-93, 97, and 110-111 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhao et al. CN 101797381A 8/11/2010 in view of Helppolainen et al. Biochem J 2007 Aug 1; 405(pt3):397-405 cited in IDS.
Claim 79: Zhao et al disclose an immunogenic composition comprising an immunogenic complex wherein the immunogenic complex comprises a biotinylated polysaccharide and a fusion protein comprising a peptide or polypeptide antigen from hepatitis B virus and streptavidin wherein the biotinylated polysaccharide is non-covalently associated with the biotin binding protein of the fusion protein to form the immunogenic complex, and wherein the immunogenic composition comprises immunologically effective amounts of the biotinylated polysaccharide and of the peptide or polypeptide antigen. See whole of Zhao et al especially claims 1-7.
With regards to claim 97: Zhao et al disclose all the features as set forth above and the immunogenic composition will necessarily comprise more than one of the immunogenic complex for administration as a therapeutic vaccine as disclosed therein.
Zhao et al does not disclose that biotin-binding protein is rhizavidin or modified rhizavidin lacking amino acids 1-44 of a wild type rhizavidin.

Helppolainen et al disclose that rhizavidin shares characteristics with avidin (and streptavidin) and has a high affinity biotin binding and could be used as a complement to (strept)avidin in (strept)avidin-biotin technology. See abstract.  Helppolainen disclose wild type rhizavidin as well as a modified rhizavidin that lacks amino acids 1-44 of the wild type (i.e. lacking 24 amino acids from the signal peptide and 20 amino acids of the signal peptide cleaved off after expression). See p. 398 column 1 under “construction of the expression vector”. Helppolainen et al disclose that the modified form of Rhizavidin (see p. 400 under “production and purification of rhizavidin”) bound biotin See page 403 to 404 under discussion.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made that avidin could be substituted for rhizavidin or avidin in the immunogenic complex of Zhao et al and the substitution would have yielded .


Claims 97, and 140 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhao et al. CN 101797381A 8/11/2010.
Claim 97: Zhao et al disclose an immunogenic composition comprising an immunogenic complex wherein the immunogenic complex comprises a biotinylated polysaccharide and a fusion protein comprising a peptide or polypeptide antigen from hepatitis B virus and streptavidin wherein the biotinylated polysaccharide is non-covalently associated with the biotin binding protein of the fusion protein to form the immunogenic complex, and wherein the immunogenic composition comprises immunologically effective amounts of the biotinylated polysaccharide and of the peptide or polypeptide antigen. See whole of Zhao et al especially claims 1-7.
Zhao et al disclose all the features as set forth above and the immunogenic composition will necessarily comprise more than one of the immunogenic complex for administration as a therapeutic vaccine as disclosed therein.
Zhao et al discloses a method of manufacturing an immunogenic composition comprising an immunogenic complex wherein the immunogenic complex comprises a biotinylated polysaccharide and a fusion protein comprising a peptide or polypeptide antigen from hepatitis B virus and streptavidin wherein the method comprises:
 Combining the biotinylated polysaccharide and the fusion protein to form a composition comprising the complexes; and purifying the immunogenic complexes; and formulating the immunogenic complexes as the immunogenic composition. See Zhao et al especially claims 1-7.
With regards to claim 140, it would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have made the immunogenic composition of Simon et al by combining the biotinylated polysaccharide and the fusion protein to form a composition comprising the immunogenic complex and  
The motivation to do so is that Zhao et al discloses how to  manufacture an immunogenic complex comprising biotinylated polysaccharide and a fusion protein comprising a biotin binding protein and  a peptide or polypeptide by combining the biotinylated polysaccharide and fusion protein and  purifying the complex and formulating the complex as the immunogenic composition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 79-92, 94, 96-110, 112, 114, 133-134 and136-137 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-7, 11-13, 17-29 and 34 of U.S. Patent No. 10,766,932. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘932 claims disclose an immunogenic composition comprising an immunogenic complex wherein the immunogenic complex comprises a biotinylated polysaccharide and a fusion protein comprising a peptide or polypeptide antigen and streptavidin wherein the biotinylated polysaccharide is non-covalently associated with the biotin binding protein of the fusion protein to form the immunogenic complex, and wherein the immunogenic composition comprises immunologically effective amounts of the biotinylated polysaccharide and of the peptide or polypeptide antigen.
The ‘932 claims disclose that the peptide or polypeptide antigen can be from a pathogen or cancer or tumor and that the polysaccharide antigen can be from Salmonella Vi polysaccharide etc.
The ‘932 claims disclose the composition can be administered to induce an immune response such as antibody, B cell response, T cell response, humoral (antibody response) and cellular immune response (CD8+ T cell response).
.

Claims 139-140 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-7, 11-13, 17-29 and 34 of U.S. Patent No. 10,766,932 as applied to claims 79-92, 94, 96-110, 12, 114, 133-134 and136-137 above further in view of Zhao et al. CN 101797381A 8/11/2010.
The ‘932 claims are set forth above but do not disclose the method of manufacturing as set forth in claims 139-140.
Zhao et al discloses a method of manufacturing an immunogenic composition comprising an immunogenic complex wherein the immunogenic complex comprises a biotinylated polysaccharide and a fusion protein comprising a peptide or polypeptide antigen from hepatitis B virus and streptavidin wherein the method comprises:
 Combining the biotinylated polysaccharide and the fusion protein to form a composition comprising the complexes; and purifying the immunogenic complexes; and formulating the immunogenic complexes as the immunogenic composition. See Zhao et al especially claims 1-7.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have made the immunogenic composition of the ‘932 claims by combining the biotinylated polysaccharide and the fusion protein to form a composition comprising the immunogenic complexes  and  formulation and with respect to plurality of immunogenic complexes repeating the combination and purifying steps to make the composition comprising the plurality of immunogenic complexes and formulating the immunogenic complexes or plurality of complexes as the immunogenic composition, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that Zhao et al discloses how to  manufacture an immunogenic complex comprising biotinylated polysaccharide and a fusion protein .


Claims 93 and 111 are  is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-7, 11-13, 17-29 and 34 of U.S. Patent No. 10,766,932 as applied to claims 79-92, 94, 96-110, 12, 114, 133-134 and136-137 above further in view of Helppolainen et al. Biochem J 2007 Aug 1; 405(pt3):397-405 cited in IDS.
The “932 claims do not disclose that biotin-binding protein is rhizavidin or modified rhizavidin lacking amino acids 1-44 of a wild type rhizavidin.
Helppolainen et al disclose that rhizavidin shares characteristics with avidin (and streptavidin) and has a high affinity biotin binding and could be used as a complement to (strept)avidin in (strept)avidin-biotin technology. See abstract.  Helppolainen disclose wild type rhizavidin as well as a modified rhizavidin that lacks amino acids 1-44 of the wild type (i.e. lacking 24 amino acids from the signal peptide and 20 amino acids of the signal peptide cleaved off after expression). See p. 398 column 1 under “construction of the expression vector”. Helppolainen et al disclose that the modified form of Rhizavidin (see p. 400 under “production and purification of rhizavidin”) bound biotin See page 403 to 404 under discussion.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made that  avidin could be substituted for rhizavidin or avidin in the immunogenic complex of the “932 claims and the substitution would have yielded predictable results because rhizavidin binds to biotin even with high affinity.

Claims 79-93, 133, 136 and 139 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 of U.S. Patent No. 9,499,593 (‘593) 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ’593 claims disclose an immunogenic composition comprising an immunogenic complex wherein the immunogenic complex comprises a biotinylated polysaccharide and a fusion protein comprising a peptide or polypeptide antigen and biotin binding protein wherein the biotinylated polysaccharide is associated with the biotin binding protein of the fusion protein to form the immunogenic complex, and wherein the immunogenic composition comprises necessarily comprises immunologically effective amounts of the biotinylated polysaccharide and of the peptide or polypeptide antigen and a pharmaceutically acceptable carrier since the composition is a vaccine.
The “593 claims do not disclose that the biotinylated polysaccharide is non-covalently associated with the biotin binding protein of the fusion protein and does not disclose that the binding protein is rhizavidin and does not disclose the method of manufacture of said composition.
Helppolainen et al disclose that rhizavidin shares characteristics with avidin (and streptavidin) and has a high affinity biotin binding and could be used as a complement to (strept)avidin in (strept)avidin-biotin technology. See abstract.  Helppolainen disclose wild type rhizavidin as well as a modified rhizavidin that lacks amino acids 1-44 of the wild type (i.e. lacking 24 amino acids from the signal peptide and 20 amino acids of the signal peptide cleaved off after expression). See p. 398 column 1 under “construction of the expression vector”. Helppolainen et al disclose that the modified form of Rhizavidin (see p. 400 under “production and purification of rhizavidin”) bound biotin See page 403 to 404 under discussion.
Zhao et al discloses a method of manufacturing an immunogenic composition comprising an immunogenic complex wherein the immunogenic complex comprises a biotinylated polysaccharide and a fusion protein comprising a peptide or polypeptide antigen from hepatitis B virus and streptavidin wherein the method comprises:

It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made that the biotin binding protein of the “593 claims could be avidin or streptavidin or rhizavidin or rhizavidin lacking amino acid 1-44 which non-covalently associates with the biotin as taught by Helppolainen or Zhao et al and the motivation is that both Helppolainen and Zhao et al disclose that the binding partner for biotin are avidin or streptavidin or rhizavidin.
With respect to claim 139, it would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have made the immunogenic composition of the ‘593 claims by combining the biotinylated polysaccharide and the fusion protein to form a composition comprising the immunogenic complexes and formulating the immunogenic composition, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that Zhao et al discloses how to  manufacture an immunogenic complex comprising biotinylated polysaccharide and a fusion protein comprising a biotin binding protein and  a peptide or polypeptide by combining the biotinylated polysaccharide and fusion protein and  purifying the complex and formulating the complex as the immunogenic composition.
 In addition, since the immunogenic composition of the 593 claims is a vaccine composition it would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to administer the resulting immunogenic composition to a subject.
Since the composition comprises the immunogenic complex as claimed, the vaccine composition would also induce the recited immune responses.



.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the ’793 claims disclose an immunogenic composition comprising a plurality of immunogenic complex wherein the immunogenic complex comprises a biotinylated Streptococcus pneumoniae polysaccharide and a fusion protein comprising a S. pneumoniae peptide or polypeptide antigen and biotin binding protein wherein the biotinylated polysaccharide is associated with the biotin binding protein of the fusion protein to form the immunogenic complex, and wherein the immunogenic composition comprises necessarily comprises immunologically effective amounts of the biotinylated polysaccharide and of the peptide or polypeptide antigen and a pharmaceutically acceptable carrier since the composition is a vaccine.
The “793 claims disclose that the biotinylated polysaccharide is non-covalently associated with the biotin binding protein of the fusion protein.

In addition, since the immunogenic composition of the “793 claims is a vaccine composition it would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to administer the resulting immunogenic composition to a subject.
Since the composition comprises the immunogenic complex as claimed, the vaccine composition would also induce the recited immune responses.

Claims 92-93, 110-111 and 139-140 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,013,793 (‘793)  as applied to claims 79-91, 95-109, 112-114, 133-134, 136-137 above, further in view of Helppolainen et al. Biochem J 2007 Aug 1; 405(pt3):397-405 cited in IDS and Zhao et al. CN 101797381A 8/11/2010.

With respect to claims 92-93, 110-111 and 139-140, the ‘793 claims does not disclose that the binding protein is rhizavidin and does not disclose the method of manufacture of said composition.
Helppolainen et al disclose that rhizavidin shares characteristics with avidin (and streptavidin) and has a high affinity biotin binding and could be used as a complement to (strept)avidin in (strept)avidin-biotin technology. See abstract.  Helppolainen disclose wild type rhizavidin as well as a modified rhizavidin that lacks amino acids 1-44 of the wild type (i.e. lacking 24 amino acids from the signal peptide and 20 amino acids of the signal peptide cleaved off after expression). See p. 398 column 1 under “construction of the expression vector”. Helppolainen et al disclose that the modified form of Rhizavidin (see p. 400 under “production and purification of rhizavidin”) bound biotin See page 403 to 404 under discussion.
Zhao et al discloses a method of manufacturing an immunogenic composition comprising an immunogenic complex wherein the immunogenic complex comprises a biotinylated polysaccharide and a fusion protein comprising a peptide or polypeptide antigen from hepatitis B virus and streptavidin wherein the method comprises:
 Combining the biotinylated polysaccharide and the fusion protein to form a composition comprising the complexes; and purifying the immunogenic complexes; and formulating the immunogenic complexes as the immunogenic composition. See Zhao et al especially claims 1-7.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made that the biotin binding protein of the “793 claims could be avidin or streptavidin or rhizavidin or rhizavidin lacking amino acid 1-44 which non-covalently associates with the biotin as taught by Helppolainen or Zhao et al and the motivation is that both Helppolainen and Zhao et al disclose that the binding partner for biotin are avidin or streptavidin or rhizavidin.
With respect to claim 139-140, it would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have made the 
The motivation to do so is that Zhao et al discloses how to  manufacture an immunogenic complex comprising biotinylated polysaccharide and a fusion protein comprising a biotin binding protein and  a peptide or polypeptide by combining the biotinylated polysaccharide and fusion protein and  purifying the complex and formulating the complex as the immunogenic composition.



Status of the Claims
Claims 79-141 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645